Name: Decision of the EEA Joint Committee No 71/95 of 15 December 1995 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: land transport;  organisation of transport;  transport policy;  trade policy;  European construction
 Date Published: 1996-03-07

 7.3.1996 EN Official Journal of the European Communities L 57/37 DECISION OF THE EEA JOINT COMMITTEE No 71/95 of 15 December 1995 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 60/95 (1); Whereas Council Directive 95/18/EC 19 June 1995 on the licensing of railway undertakings (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following heading and point shall be inserted after point 42 (Council Decision 82/529/EEC) in Annex XIII to the Agreement: (iii) Access to the market 42a. 395 L 0018: Council Directive 95/18/EC of 19 June 1995 on the licensing of railway undertakings (OJ No L 143, 27. 6. 1996, p. 70). Article 2 The texts of Council Directive 95/18/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 January 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1995. For the EEA Joint Committee The President E. BERG (1) Not yet published in the Official Journal. (2) OJ No L 143, 27. 6. 1995, p. 70.